Exhibit 10.2

 

       FIAT

 

 

   CNH CAPITAL

INDUSTRIAL

 

 

 

 

 

 

 

 

 

 

STRATEGIC ACCOUNTS GROUP

 

Nicholas C. Mast

Director

Strategic Accounts

 

October 27, 2011

 

Titan Machinery, Inc.

644 E. Beaton Dr.

West Fargo, ND  58078

 

Attn:  Ted O. Christianson,

Vice President, Finance

via electronic mail

 

Re:  Wholesale Floor Plan Credit Facility

 

Dear Mr. Christianson:

 

Titan Machinery, Inc. (“Titan”) and CNH Capital America LLC (“CNH”) are parties
to an Amended and Restated Wholesale Floor Plan Credit Facility and Security
Agreement dated November 13, 2007, as amended from time to time, most recently
amended in a letter dated September 30, 2011 (the “Agreement”).  This letter
will confirm that the current total wholesale floor plan credit limit for Titan
Machinery is $350,000,000.00.

 

Very truly yours,

 

CNH Capital America LLC

 

 

/s/ Nicholas Mast

 

Nicholas Mast Director Strategic Accounts

 

 

Titan Machinery, Inc. agrees to the above described amendment to the Amended and
Restated Wholesale Floor Plan Credit Facility and Security Agreement dated
November 13, 2007, as amended.

 

Titan Machinery, Inc.

 

 

/s/ Ted O. Christianson

 

Ted O. Christianson, VP Finance and Treasurer

 

 

CNH Capital

233 Lake Avenue

Racine, WI 53403

 

--------------------------------------------------------------------------------